IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISICIPLINE OF                        No. 70148
                EVAN D. SCHWAB, BAR NO. 10984.
                                                                               FOLED
                                                                               MAY 1 1 2016
                                                                                   EK-VNDEMAN
                                                                            ckEnActvumemisveauR
                                                                              CHIEF DEPptY CrE

                    ORDER DECLINING TO IMPOSE TEMPORARY SUSPENSON
                             This is a petition under SCR 111 concerning attorney Evan
                Schwab, based on a conviction for one count of driving under the influence,
                a misdemeanor." Because the crime is not one of those specifically
                enumerated in SCR 111(6) as a "serious" crime, temporary suspension and
                referral to the disciplinary board are discretionary with this court. SCR
                111(9).
                             The seriousness of drinking and driving cannot be minimized,
                however, first offense driving under the influence is not the type of offense
                for which professional discipline is typically imposed. 2 Geoffrey C.
                Hazard, Jr., W. William Hodes, & Peter R. Jarvis, The Law of Lawyering,


                      'According to the petition and supporting documents, Schwab
                pleaded guilty to the DUI charge in 2014 and, after he completed the
                terms and conditions of the sentence, the charge was reduced to reckless
                driving in 2015. Schwab apparently did not notify the State Bar as
                required by SCR 111(2) because he did not realize that reckless driving fell
                within the rule. However, the guilty plea in 2014 constituted a
                "conviction" for purposes of SCR 111, see SCR 111(1), and since the guilty
                plea was to a traffic violation that involved the use of alcohol or a
                controlled substance, Schwab was required by SCR 111(2) to report the
                conviction to the State Bar within 30 days.


SUPREME COURT
      OF
    NEVADA

(0) I947A   e                                                                     IL0- 14 -ap
                 § 69.04, at 69-13 (4th ed. 2015); In the Matter of Respondent I, 2 Cal. State
                 Bar Ct. Rptr. 260, 266 n.6, 272 (Rev. Dept. 1993). Accordingly, having
                 considered the petition and supporting documentation, we conclude that
                 Schwab's offense does not warrant the imposition of a temporary
                 suspension or referral to a disciplinary board at this time.
                             It is so ORDERED.



                                                                                            J.
                                                              Hardesty




                                                                                            J.




                 cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Schwab Law Group
                       Kimberly K. Farmer, Executive Director State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e